PER CURIAM.

ORDER

Maria P. Cosme-Garcia and the Secretary of Veterans Affairs each respond to the court’s December 5, 2007 order and request that the court summarily affirm the judgment of the United States Court of Appeals for Veterans Claims in Cosme-Garcia v. Principi, 18 Vet.App. 552 (2004).
The Board of Veterans’ Appeals denied Cosme-Garcia’s claim for service connection for an acquired psychiatric disorder. The Court of Appeals for Veterans Claims vacated the Board’s decision with respect to the claim for service connection for an acquired psychiatric disorder and remanded the case to the Board, and the Secretary appealed.
This case was stayed pending the court’s disposition in Roan v. Principi, 2004-7093, *914which was stayed pending the court’s disposition in Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir.2007), and its companion case Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir.2007).
Summary affirmance of a case is appropriate “when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.” Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir. 1994). The Secretary concedes that summary affirmance is appropriate in this case.
Accordingly,
IT IS ORDERED THAT:
(1) The stay of proceedings is lifted.
(2) The judgment of the Court of Appeals for Veterans Claims is summarily affirmed. The case is remanded.
(3) Each side shall bear its own costs.